Henry Martin Kinchen, on arriving at age, conveyed the land to the defendant on 29 August, 1807, and the executor of John Kinchen executed a conveyance to the Defendant after the bringing of this suit. It was submitted to the Court to decide whether the lessors of the Plaintiff be entitled to recover.
In this action the Court cannot decide the claim which the lessors of the Plaintiff set up for a share of the rents; and as to the claim which they set up for one-fourth part of the land, the Court must give judgment for the Defendant. The testator directed his executor to sell his land, if his son Henry Martin, on his arrival at age, should wish it. The acting executor has conveyed the land to the Defendant, in conformity with the wishes of Henry Martin after his arrival at age. The Defendant, therefore, holds the lands under the will of John Kinchen, the devisor, who was the rightful owner of them, and the Plaintiffs cannot recover them, nor any part of them. Whether they be entitled to any part of the money for which the land was sold, will be decided when the question shall be properly submitted to the Court. It cannot be decided in (158)  this action of ejectment. It is said, in the argument, that as the deed was made to the Defendant since the institution of this suit, the Plaintiff is entitled to damages for the trespass, although he cannot recover the land. This Court would, no doubt, so decide, were that point submitted; but, as it is not submitted, we cannot undertake to decide it. (159)